Citation Nr: 0914792	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-38 991A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include on a secondary basis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected osteochondroma of the right 
distal femur (right knee disability).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and T.S.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 2002 to January 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (RO), including a 
January 2005 rating decision that granted service connection 
for right knee disability and assigned a 10 percent rating 
effective January 30, 2004.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2009, and a 
transcript of the hearing is of record.

For reasons discussed hereinbelow, the issues on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

A review of the claims file reveals that although there is a 
January 2007 VA nexus opinion on file that appears to be 
against the Veteran's claim for service connection for left 
knee disability secondary to service-connected right knee 
disability, the opinion is somewhat unclear in saying that 
the relationship between the Veteran's right and left knee 
conditions "is less likely that they are not possible."  
Additionally, there is a subsequent private medical report 
dated in March 2008 in which the examiner diagnosed anterior 
knee pain/patellofemoral dysfunction and appears to imply 
possible aggravation of the condition due to service without 
specifying whether this condition involves one or both knees.  
There is also some question, based on the March 2008 medical 
report and the Veteran's January 2009 hearing testimony, 
whether the Veteran's service-connected right knee disability 
has increased in severity since the last VA evaluation.  
Consequently, the Board finds that additional development is 
required prior to final adjudication of the issues on appeal.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity or etiology of a disability.  
See also 38 C.F.R. § 3.159 (2008).  

Accordingly, this case must be REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated her for a knee disability since 
March 2008, which is the date of the most 
recent medical evidence on file.  After 
securing the necessary authorization, the 
AMC/RO must attempt to obtain copies of 
any pertinent treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide her an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The AMC/RO must then schedule the 
Veteran for a VA examination to determine 
the current severity of her service-
connected right knee disability and the 
etiology of any current left knee 
disability.  The following considerations 
will govern the examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran's current left 
knee disability is causally related 
either to service or to her service-
connected right knee disability.  In 
other words, the examiner must 
include an opinion as to whether the 
service-connected right knee 
disorder caused or worsened the 
presently non-service-connected left 
knee disorder, and state the medical 
basis for such an opinion.   

c. The examiner should also 
determine the current symptomatology 
and severity of the service-
connected right knee disability.  

d.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  
3.  The AMC/RO must notify the Veteran 
that it is her responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim for 
an initial evaluation in excess of 10 
percent for service-connected right knee 
disability and her claim for service 
connection for a left knee disability, to 
include on a secondary basis.  If either 
of the benefits sought on appeal remains 
denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


